Guerry, J.
An action for fraud will not lie in favor of an accommodation indorser against the maker of a promissory note because of alleged false statements made by the maker to the payee of the note as to his financial responsibility, as an additional inducement to obtain credit. Such an action may be maintained by the payee where credit is extended by reason of false statements, but not by such accommodation indorser unless the alleged false statements are made to him and are relied upon by him in becoming such indorser. The petition in this ease having alleged that the plaintiff became such indorser because of sympathy for the maker, the court did not err in sustaining a general demurrer and dismissing the petition.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.